IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0102-20

                   BOBBIE JACKSON CHAVEZ, JR., Appellant

                                           V.

                               THE STATE OF TEXAS




           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE ELEVENTH COURT OF APPEALS
                           ECTOR COUNTY



       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                     OPINION


      Appellant was convicted of robbery and sentenced to 9 years in prison. In the bill of

costs, the trial court assessed Appellant a $25 time payment fee. See T EX. LOCAL G OV’T

C ODE § 133.103. On appeal, the Court of Appeals struck a portion of that fee as being
                                                                               CHAVEZ - 2


unconstitutional. Chavez v. State, No. 11-19-00220-CR, 2020 Tex. App. LEXIS 448 (Tex.

App. – Eastland Jan. 16, 2020).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.




DATE DELIVERED: May 12, 2021

DO NOT PUBLISH